PER CURIAM.
Corey Minix (“Appellant”) filed two motions for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court entered an order denying the first motion on the merits. Appellant filed a motion for rehearing directed to that order, and the trial court granted the *414motion. However, it appears that a rehearing of the first motion has not occurred and no order has been entered disposing of that motion. Appellant filed a second motion for postconviction relief, which was summarily denied by the trial court. Appellant has appealed that order to this court. Because rehearing was granted regarding the first motion and an order has not been rendered dispensing with that motion, Appellant still has an outstanding rule 3.850 motion that needs to be ruled on by the trial court.
Accordingly, we dismiss this appeal and remand this case to the trial court to resolve the first motion for postconviction relief and issue an order finally disposing of all of Appellant’s claims.
DISMISSED and REMANDED with instructions.
COHEN, C.J., SAWAYA and ORFINGER, JJ., concur.